COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-351-CR
 
JASON ALAN SAVELL   
                                                                            
APPELLANT
V.
THE STATE OF TEXAS   
                                                                                
STATE
----------
FROM THE 97TH DISTRICT COURT OF ARCHER
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered appellant's "Rule
42.2(a) Withdrawal Motion For Voluntary Dismissal Of Appeal." The motion
complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.
42.2(a). No decision of this court having been delivered before we received this
motion, we grant the motion and dismiss the appeal. See id.; Tex. R.
App. P. 43.2(f).
 
                                                                       
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT,
JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: MARCH 27, 2003

1. See Tex. R. App. P. 47.4.